Citation Nr: 0118189	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  96 - 20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for recurrent 
subluxations of the right shoulder prior to July 7, 2000.  

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis over the glenohumeral joint, right 
shoulder, with cartilage loss and spurring, on and after July 
7, 2000. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975, from May 1976 to May 1980, and from September 
1981 to service retirement in July 1994.  The veteran did not 
serve in the Republic of Vietnam or in the Southwest theater 
of operations during Operation Desert Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which continued the noncompensable 
evaluation for the veteran's service-connected recurrent 
subluxations of the right shoulder.  During the pendency of 
this appeal, a rating decision of February 2001 increased the 
evaluation of the veteran's service-connected right shoulder 
disability from a noncompensable rating to 10 percent, 
effective July 7, 2000.  

This matter was previously before the Board in March 2000, at 
which time it was remanded to the RO for additional 
development of the evidence, to include VA orthopedic and 
radiographic examinations and any other diagnostic testing 
warranted, in order to determine the current severity and 
functional loss stemming from that disability.  The actions 
requested on remand have been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  In addition, an 
RO letter of May 8, 2001, notified the veteran of the 
provisions of the VCAA 2000 and VA's obligations under the 
newly-enacted law.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  The record 
shows that service connection for recurrent subluxations of 
the right shoulder was granted by rating decision of February 
1975, evaluated as noncompensably disabling.  Following 
service retirement, the veteran filed an application for VA 
disability compensation benefits in October 1994, including 
an increased rating for his service-connected right shoulder 
condition.  Thereafter, the RO requested and obtained all 
private, service department, and VA medical evidence 
identified by the veteran, and he underwent a special VA fee-
basis orthopedic examination of the right shoulder in January 
1995.  

A rating decision of October 12, 1995, denied a compensable 
rating for the veteran's service-connected right shoulder 
condition.  The claimant and his representative were notified 
of that action by RO letter of October 23, 1995, with a copy 
of the rating decision, which notified the claimant of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the reasons and bases 
for the decision, his right to appeal that determination and 
to have a personal hearing, and the time limit in which to do 
so.  Following receipt of his notice of disagreement, the 
claimant was provided a statement of the case on February 28, 
1996, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, the 
applicable provisions of VA's Rating Schedule, the reasons 
and bases for the decision, his responsibility to submit 
evidence to support his claim, and VA's obligation to assist 
him by obtaining existing VA and non-VA medical and other 
evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  

The claimant perfected his claim in December 1997, submitted 
additional evidence, and requested a personal hearing.  A 
personal hearing was held on July 9, 1996, before an RO 
Hearing Officer, and all additional evidence identified by 
the veteran was subsequently obtained.  A supplemental 
statement of the case was issued on December 3, 1996, which 
notified him of the issues addressed, the additional evidence 
considered, the adjudicative actions taken, the decisions 
reached, and the reasons and bases for the decision.  The 
veteran subsequently submitted additional evidence and 
argument, including his complete medical records from Wright-
Patterson Air Force Base.  A supplemental statement of the 
case was issued on September 2, 1998, which notified him of 
the issues addressed, the additional evidence considered, the 
adjudicative actions taken, the decisions reached, and the 
reasons and bases for the decision.  He was notified by RO 
letter of April 15, 1999, that his case was being transferred 
to the Board, and that he had the right to request a hearing 
before the Board within 90 days of the date of that letter.  
As noted, the Board decision of March 7, 2000, remanded the 
issue of evaluation of his right shoulder disability to the 
RO for additional development of the evidence, to include VA 
orthopedic and radiographic examinations and any other 
diagnostic testing warranted, in order to determine the 
current severity of that disability and any resulting 
functional loss.  The veteran and his representative were 
each provided a copy of that Board decision and remand.  

A VA specialist orthopedic examination, including a magnetic 
resonance imaging (MRI) scan, was conducted on July 7, 2000.  
A rating decision of February 5, 2001, granted an increased 
evaluation of 10 percent for the veteran's service-connected 
right shoulder disability, rated as degenerative arthritis of 
the glenohumeral joint, right shoulder, with cartilage loss 
and spurring, effective July 7, 2000.  The veteran was 
notified of that action by supplemental statement of the case 
issued on February 5, 2001, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, the applicable provisions of VA's Rating 
Schedule, and the reasons and bases for the decision.  He was 
further notified of that action by RO letter of February 20, 
2001, with a copy of the rating decision, which also notified 
the claimant of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, and the 
reasons and bases for the decision.  Following receipt of 
additional evidence and argument for the veteran, another 
supplemental statement of the case was issued on March 14, 
2001, which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, and the reasons and bases for the decision.  

The appellant was notified by RO letter of May 7, 2001, that 
his claim was being transferred to the Board, and of his 
right to submit additional evidence and argument or to 
request a hearing before the Board.  No additional evidence 
was received and the claimant has not requested a hearing 
before the Board.  The claimant was notified by RO letter of 
May 8, 2001, of the enactment of the VCAA 2000 and VA's duty 
of notification to the claimant of required information and 
evidence, and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate his claims.  He was 
further informed that a review of his claim disclosed that 
all obligations of notice and assistance had been met.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
RO letters sent to the appellant, and Board remand order 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the determination of his claim, or asked that 
any additional evidence be obtained.  The RO requested all 
relevant treatment records identified by the appellant, and 
the appellant was informed in various letters what records 
the RO was requesting and he was asked to assist in obtaining 
the evidence.  Further, the appellant was provided two VA 
specialist medical examinations, and all current medical 
evidence identified by the claimant has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran served on active duty from January 1971 to 
January 1975, from May 1976 to May 1980, and from September 
1981 to service retirement in July 1994.  

3.  Following the veteran's initial period of active service, 
a rating decision of February 1975 granted service connection 
for recurrent subluxations of the right shoulder, evaluated 
as noncompensably disabling; that decision was not appealed 
and became final after one year.  

4.  In October 1994, following his additional periods of 
active service, the veteran sought an increased (compensable) 
rating for his service-connected recurrent subluxations of 
the right shoulder; a rating decision of October 1995 
continued the noncompensable rating for that disability, 
giving rise to this appeal.

5.  Prior to July 7, 2000, the veteran's service connected 
right should disability was manifested by full and symmetric 
muscle strength and a full range of right shoulder motion in 
all planes, without objective clinical findings of ankylosis, 
impairment of clavicle or scapula, motor, sensory or reflex 
deficit, impairment of coordination, easy fatigability, or 
impairment of function due to pain on use; complaints of pain 
elicited at 105 degrees of abduction were not shown to be 
supported by adequate pathology or evidenced by the visible 
behavior of the claimant undertaking the motion.  

6.  On and after July 7, 2000, the veteran's service 
connected right shoulder disability was manifested by 
degenerative arthritis at the glenohumeral joint with 
cartilage loss and spurring, acromioclavicular joint 
arthropathy without subacromial encroachment, minor chronic 
Hill-Sachs deformity of the superolateral humeral head, a 
noncompensable limitation of motion, without objective 
clinical findings of ankylosis, misalignment or deformity, 
impairment of clavicle or scapula, muscle atrophy in the 
right arm or shoulder girdle, tenderness on palpation of the 
clavicle and right acromioclavicular joint, weakness or loss 
of muscle strength, or sensory or reflex deficits; loss of 
function due to right arm pain on motion was credibly shown.  

7.  The veteran's service-connected right shoulder disability 
is not manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards prior to or on and after July 7, 2000.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
recurrent subluxations of the right shoulder were not met 
prior to July 7, 2000.  38 U.S.C.A. §§ 1110, 1155, 5107(a) 
(West 1991), 5103A, effective November 9, 2000;  38 C.F.R. 
§ 3.321(2)(1), Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5202 (2000).  

2.  The schedular criteria for an increased rating of 20 
percent for degenerative arthritis of the glenohumeral joint, 
right shoulder, with cartilage loss and spurring, are met on 
and after July 7, 2000.  38 U.S.C.A. §§ 1110, 1155, 5107(a) 
(West 1991) 5103A, effective November 9, 2000;  38 C.F.R. 
§ 3.321(2)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003-5202 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has obtained the veteran's active duty and postservice 
medical records, and all private and VA medical records 
identified by the veteran.  He underwent comprehensive VA 
orthopedic examinations in connection with his claim in 
January 1995 and in July 2000, and was afforded a personal 
hearing before an RO Hearing Officer in July 1996.  On 
appellate review, the Board finds that the facts relevant to 
the issues on appeal have been properly developed and that 
VA's statutory obligation of notification and assistance to 
the claimant has been fully met.  38 U.S.C.A. §§ 5107(a) 
(West 1991), 5103A(a)-(d), effective November 9, 2000.  

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's right 
shoulder disability.  While the Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes, the Board concludes that a full and complete 
review of the medical record is warranted in this particular 
case.  

I.  Evidentiary and Procedural History

The veteran served on active duty from January 1971 to 
January 1975, from May 1976 to May 1980, and from September 
1981 to service retirement in July 1994.  

During his initial period of active service, the veteran was 
seen in May 1971 for complaints of a right shoulder injury, 
without objective findings.  In May 1971, he was seen for an 
acute sprain of the right shoulder muscles - internal 
rotators and adductors, and given a sling and a one-week 
profile against using his right arm.  In October 1971, he 
reported an undocumented history of many painful right 
shoulder dislocations, and an examination, manipulation, X-
rays, and possible repair were scheduled.  In December 1971, 
he was admitted with complaints of episodic feelings of 
instability in the right shoulder, associated with pain, but 
without frank dislocation.  Physical examination was normal 
except  for some slight anterior discomfort on extreme 
external rotation of his right glenohumeral joint.  
Examination for range of motion and X-rays were within normal 
limits.  His shoulder joint was manipulated under anesthesia, 
and all efforts to dislocate his right shoulder were 
unsuccessful.  The examining surgeon stated that the 
procedure was then terminated as there was no reason to go 
further; that the veteran's right shoulder was well-muscled 
and intact; and that a diagnosis of chronic recurrent 
subluxation was most unlikely.  The diagnosis at hospital 
discharge was minimal right shoulder subluxation, chronic.  
However, the veteran was issued a temporary profile for 
ligamentous laxity, right shoulder.  

The veteran was seen in November 1972 and in June 1973 for 
right shoulder complaints, but examination revealed only a 
slight subjective tenderness.  An orthopedic consultation in 
June 1973 disclosed no point tenderness, ecchymosis or soft 
tissue swelling of the right shoulder, no palpable gap in the 
area of the rotator cuff, complaints of pain at the extremes 
of motion without limitation, and no objective motor, 
sensory, or reflex deficits.  X-rays of the right shoulder 
were normal.  The diagnosis was contusion, right shoulder.  
On service separation examination in September 1974, the 
veteran underwent an orthopedic consultation for examination 
of his right shoulder, which noted his history of 
examinations and manipulation, without any actual dislocation 
demonstrated on X-ray or by a physician.  X-rays of the right 
shoulder in four views revealed no abnormalities and no bone 
or joint abnormality.  The current examination revealed no 
atrophy or weakness of the shoulders, range of motion was 
full, and a mild tenderness was noted over the right anterior 
shoulder capsule.  The examiner noted that the veteran might 
be having recurrent subluxations of the right shoulder.  The 
veteran's report of service separation examination cited that 
consultation report.  

Following the veteran's initial period of active service, a 
rating decision of February 1975 granted service connection 
for recurrent subluxations of the right shoulder, evaluated 
as noncompensably disabling.  That decision was not appealed 
and became final after one year.  

The veteran subsequently reenlisted, and on service medical 
examination in November 1977, examination of the 
musculoskeletal system and upper extremities disclosed no 
abnormalities.  Service medical records dated in February 
1979 show that the veteran was seen for complaints of pain in 
his left shoulder.  On service separation examination in 
February 1980, a history of right [sic] shoulder pain due to 
injury in February 1979, with occasional pain and popping, 
was noted.  The examination report disclosed no abnormalities 
of the musculoskeletal system and upper extremities, and full 
strength and range of motion was shown in the shoulder.  A 
report of medical examination in April 1984 disclosed no 
abnormalities of the musculoskeletal system and upper 
extremities.  The veteran was seen in April 1986 for a growth 
on the right arm, complained of right shoulder pain of two 
weeks' duration, and gave a history of right shoulder 
problems.  Examination found tenderness over the levator 
scapulae and trapezius, with an excellent range of motion.  
The impression was chronic recurrent right shoulder strain.  
A report of neurological consultation in September 1993 
disclosed no motor, sensory, or reflex deficits of the upper 
extremities.  While awaiting Medical Board proceedings, the 
veteran voluntarily retired at the end of July 1994 based on 
length of service.  The record shows that the veteran has 
stated that he did not undergo a service retirement 
examination.  

In October 1994, following his additional periods of active 
service, the veteran sought an increased (compensable) rating 
for his service-connected recurrent subluxations of the right 
shoulder.

A report of VA fee-basis orthopedic examination, conducted in 
January 1995, cited the veteran's statement that prior to 
developing chronic fatigue syndrome in 1989, he was extremely 
active in sports, including softball, basketball, baseball, 
swimming and racquetball, and that he chopped wood.  He 
asserted that he had dislocated his right shoulder twice 
while on active duty.  Examination of the right shoulder 
disclosed a full and complete range of motion in all planes, 
with complaint of pain at 105 degrees on abduction; strength 
was normal and symmetric; and no motor, sensory or reflex 
deficits were found.  The clinical impression was history of 
right shoulder dislocations, currently resolved, with 
residual arthritic symptoms.  A report of VA neurological 
examination disclosed that motor, sensory, reflex 
examinations were normal, and that coordination was normal.  

Based upon the foregoing, a rating decision of October 12, 
1995, continued the noncompensable rating for the veteran's 
service-connected recurrent subluxation of the right 
shoulder.  The veteran appealed that decision and, in his 
substantive appeal, asserted that he has to guard against 
certain movements or his right shoulder will dislocate and 
cause him extreme pain.  

VA outpatient treatment records dated in March 1996 show that 
the veteran offered multiple complaints, including the 
assertion that his right shoulder occasionally pops out of 
joint, causing discomfort, and relieved by Motrin.  No 
clinical findings regarding the right shoulder were recorded.  

At his personal hearing, held in July 1996, before an RO 
Hearing Officer, the veteran testified that his right 
shoulder will pop out of joint if he moves it certain ways, 
but goes back in place by itself.  He stated that he was told 
by a service physician that surgery might make it worse; that 
it would continue to pop out of joint; and that it was 
recommended that he not undergo surgery.  The veteran related 
that during service, his right shoulder popped out of joint 
between 12 and 20 times per year, but was unable to estimate 
the number of times such had occurred between May 1994 and 
May 1996.  He indicated that he had not sought treatment for 
his right shoulder since service separation.  A transcript of 
the testimony is of record.  

Private medical records identified by the veteran and 
obtained by the RO disclosed no complaint, treatment, 
findings, or diagnoses of a right shoulder disorder.  Medical 
records from Wright-Patterson Air Force Base Medical Center, 
dated from May 1996 to November 1997, disclosed no treatment, 
findings, or diagnoses of a right shoulder disability. 

In a January 1997 letter, the veteran stated that he had 
experienced right shoulder problems since injuring that 
shoulder in the 1970's; that an Air Force doctor told him 
that he could have an operation to correct it, but could not 
promise anything; and that he has to guard against throwing 
his right shoulder out [sic].  

Following the Board remand of March 7, 2000, the veteran 
underwent a VA examination to evaluate his right shoulder 
disability in June 2000 .  The examining VA orthopedic 
specialist cited his review of the veteran's service medical 
records, and noted that there had been no record of any 
shoulder disability through the 1980's, and no evidence of 
any further injuries since 1995.  The veteran related that he 
had experienced multiple episodes of self-reducing right 
shoulder dislocations in service; that he had not engaged in 
any physical therapy or exercise program; that a popping 
sensation continued; and that he had sought no private, 
service department or VA medical assistance for that 
disability.  He stated that he did not work for two years 
after service retirement due to chronic fatigue syndrome; 
that he currently has non-exertional employment; and that he 
does not reach over his head for fear of his right shoulder 
giving out and causing pain.  The veteran complained of 
intermittent daily aching in the right shoulder, without 
referred pain, paresthesias, numbness or weakness in the 
right upper extremity.  

Examination disclosed normal alignment of the right shoulder, 
with no obvious deformities and no evidence of muscle atrophy 
in the right shoulder girdle or right arm as compared to the 
left.  No tenderness was found on palpation of the clavicle 
and right acromioclavicular joint, although complaints of 
discomfort were elicited on palpation over the anterior 
aspect in the area of the biceps tendon and deltoid muscle.  
Active abduction of the right arm was demonstrated to 120 
degrees, with complaints of pain, and passive abduction was 
to 180 degrees; forward flexion was accomplished to 70 
degrees, and internal rotation was to 6 degrees [sic], with 
complaints of pain.  Muscle strength in the right shoulder 
was 5/5, and no sensory or reflex deficits were found.  

A magnetic resonance imaging (MRI) scan of the right shoulder 
revealed pannus at the acromioclavicular joint with minimal 
inferior spurring and no significant subacromial 
encroachment; a mild superior subluxation of the humeral head 
with joint space narrowing and cartilage loss and spurring at 
the glenohumeral joint; a minor defect at the superolateral 
margin of the humeral head consistent with a small Hill-Sachs 
deformity from prior dislocation; and no evidence of acute 
fracture or bone contusion.  The impression was degenerative 
arthritis at the glenohumeral joint with cartilage loss and 
spurring; acromioclavicular joint arthropathy without 
subacromial encroachment; minor chronic Hill-Sachs deformity 
of the superolateral humeral head; and a normal rotator cuff, 
without tear.  The VA orthopedic specialist indicated that 
the findings on MRI supported the veteran's reported 
symptomatology and the findings of restricted right shoulder 
motion associated with pain.  

A rating decision of February 5, 2000, granted an increased 
rating of 10 percent for the veteran's right shoulder 
disability, rated as degenerative arthritis over the 
glenohumeral joint, with cartilage loss and spurring, right 
shoulder, effective July 7, 2000, the date of the VA 
orthopedic examination disclosing increased right shoulder 
disability.  

In Statements in Support of Claim (VA Forms 21-4138), 
submitted by the veteran in February and March 2001, he took 
issue with the clinical findings on the July 2000 VA 
orthopedic examination and with the newly-assigned rating 
evaluation.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation. 
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. Part 4, § 4.14 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. Part 4, § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2000).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will  be directed to these 
considerations:  
    (a) Less movement than normal (due to ankylosis, 
limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).
    (b) More movement than normal (from flail joint, 
resections, 
nonunion of fracture, relaxation of ligaments, etc.).
    (c) Weakened movement (due to muscle injury, disease or 
injury of 
peripheral nerves, divided or lengthened tendons, etc.).
    (d) Excess fatigability.
    (e) Incoordination, impaired ability to execute skilled 
movements 
smoothly.
    (f) Pain on movement, swelling, deformity or atrophy of 
disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist,  hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2000).  

The veteran's service medical records from May 1976 to May 
1980 and from September 1981 to service retirement in July 
1994 show no abnormalities of the musculoskeletal system and 
upper extremities on service medical examinations in November 
1977, in February 1980, or in April 1984.  Further, those 
records are silent for any competent medical evidence 
demonstrating an actual dislocation of the right shoulder 
joint.  While the report of service medical examination in 
February 1980 cited complaints of right shoulder pain 
following a February 1979 injury, the record shows that the 
February 1979 treatment was for left shoulder complaints.  
During treatment for a growth on the right arm in April 1986, 
the veteran complained of right shoulder pain of two weeks' 
duration, gave a history of right shoulder problems, and 
tenderness was found over the levator scapulae and trapezius, 
with an excellent range of motion.  The diagnosis was chronic 
recurrent right shoulder strain.  A report of neurological 
consultation in September 1993 disclosed no motor, sensory, 
or reflex deficits of the upper extremities.  

The RO and the Board have carefully considered all other 
potentially applicable Diagnostic Codes (DC) in evaluating 
the veteran's service connected right shoulder disability, 
including degenerative arthritis under DC 5003; ankylosis of 
the scapulohumeral articulation under DC 5200; limitation of 
arm motion under DC 5201; other impairment of the humerus 
under DC 5202; and impairment of the clavicle or scapula 
under DC 5203.  

However, degenerative arthritis of the right shoulder joint 
was not demonstrated by X-ray evidence at any time prior to 
VA examination on July 7, 2000, and the provisions of DC 5003 
are inapplicable to the veteran's right shoulder disability 
prior to that date.  Further, ankylosis of the scapulohumeral 
articulation or impairment of the clavicle or scapula has not 
been demonstrated or diagnosed, and evaluation under either 
of those diagnostic codes is not warranted.  Evaluation on 
the basis of limitation of motion of the major arm under DC 
5201 requires a showing that arm motion is limited at 
shoulder level, evaluated as 20 percent disabling; to midway 
between the side and shoulder level, evaluated as 30 percent 
disabling; or to 25 degrees from the side, evaluated as 40 
percent disabling.  However, the medical evidence of record 
does not establish that the veteran has limitation of right 
arm motion such as to warrant assignment of the minimum 
schedular evaluation under that diagnostic code.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. Part 4, § 4.31 (2000).  
Thus, a compensable evaluation is not warranted under the 
provisions of DC 5201. 

As noted, at the time of the veteran's reopened claim for an 
increased (compensable) rating for his service-connected 
recurrent subluxations of the right shoulder joint in October 
1994, that disability was rated as other impairment of the 
humerus under DC 5202.  That diagnostic code provides that 
malunion of the humerus of the major arm will be rated as 20 
percent disabling where there is moderate deformity and as 30 
percent disabling where there is marked deformity; as 20 
percent disabling where there are recurrent dislocations of 
the scapulohumeral joint with infrequent episodes of 
recurrent dislocation and guarding of movement only at the 
shoulder level, as 30 percent disabling where there are 
frequent episodes of recurrent dislocation and guarding of 
movement at all the levels; as 50 percent disabling where 
there is fibrous union of the scapulohumeral joint; as 60 
percent disabling where there is nonunion of the 
scapulohumeral joint (false flail joint); and as 80 percent 
disabling where there is loss of the head of the humerus 
(flail shoulder).  38 C.F.R. Part 4, § 71a, Diagnostic code 
5202 (2000).  

However, at the time the veteran was examined for right 
shoulder disability in January 1995, there were no clinical 
findings of ankylosis, impairment of the clavicle or scapula, 
malunion of the humerus of the major arm or deformity, or 
recurrent dislocations of the scapulohumeral joint with 
guarding of movement at shoulder level; and there was no 
evidence of fibrous union, nonunion of the scapulohumeral 
joint (false flail joint), or loss of the head of the humerus 
(flail shoulder).  Muscle strength was full and symmetric, a 
full range of right shoulder motion was shown in all planes, 
neurological examination was intact, and there were no motor, 
sensory or reflex deficits.  Although complaints of pain were 
elicited at 105 degrees of abduction, those complaints were 
not shown to be supported by adequate pathology or evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See  38 C.F.R. Part 4, § 4.40 (2000).  

At his personal hearing held in July 1996 before an RO 
Hearing Officer, the veteran testified, in pertinent part, 
that he had not sought treatment for his right shoulder since 
service separation.  Postservice private medical records 
identified by the veteran and obtained by the RO disclosed no 
complaint, treatment, findings, or diagnoses of a right 
shoulder disorder.  Medical records from Wright-Patterson Air 
Force Base Medical Center, dated from May 1996 to November 
1997, disclosed no treatment, findings, or diagnoses of a 
right shoulder disability.  On VA examination in July 2000, 
the veteran related that despite multiple episodes of self-
reducing right shoulder dislocation and popping in service, 
he had no physical therapy or exercise program, and that he 
had sought no private, service department or VA medical 
assistance.  The report of VA examination in July 2000 noted 
that the veteran denied referred pain, paresthesias, numbness 
or weakness in the right upper extremity, and stated that he 
does not reach over his head for fear of his right shoulder 
giving out and causing pain.  

The July 2000 VA examination disclosed degenerative arthritis 
at the glenohumeral joint with cartilage loss and spurring; 
acromioclavicular joint arthropathy without subacromial 
encroachment, minor chronic Hill-Sachs deformity of the 
superolateral humeral head, and noncompensable limitation of 
motion, without objective clinical findings of ankylosis, 
misalignment or deformity, muscle atrophy in the right arm or 
shoulder girdle, tenderness on palpation of the clavicle and 
right acromioclavicular joint, weakness or loss of muscle 
strength, or sensory or reflex deficits.  The veteran's loss 
of function due to right arm pain on motion was credibly 
shown.  

There is no current evidence of ankylosis of the 
scapulohumeral articulation (DC 5200), and impairment of the 
clavicle or scapula (DC 5203) has not been demonstrated or 
diagnosed, and evaluation under either of those diagnostic 
codes is not warranted.  Evaluation on the basis of 
limitation of motion of the major arm under DC 5201 requires 
a minimum showing that arm motion is limited at shoulder 
level, which is not clinically demonstrated.  The medical 
evidence does not establish that the veteran's right shoulder 
disability currently meets the minimum criteria for a 
compensable rating on the basis of impairment of the humerus 
under the provisions of DC 5202, which requires malunion with 
moderate deformity or guarding of movement at shoulder level.  
As noted, in every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. Part 4, § 4.31 (2000).  Thus, evaluation of the 
veteran's right shoulder disability under any of the above 
diagnostic codes would not warrant a compensable rating.

However, the rating schedule provides that degenerative 
arthritis (hypertrophic or osteoarthritis) (DC 5003) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  
    With X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation will be 
assigned.
    With X-ray evidence of involvement of two or more major 
joints two or more minor joint groups, a 10 percent rating 
will be assigned
    Note (1): The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  
    Note (2): The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the criteria for a compensable 
rating for recurrent subluxations of the right shoulder were 
not met prior to July 7, 2000.  38 U.S.C.A. §§ 1110, 1155, 
5107(a) (West 1991), 5103A, effective November 9, 2000;  
38 C.F.R. § 3.321(2)(1), Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5202 (2000).  

The Board further finds, for the reasons and bases stated, 
that the criteria for an increased rating of 20 percent for 
degenerative arthritis of the glenohumeral joint, right 
shoulder, with cartilage loss and spurring, are met on and 
after July 7, 2000.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 
1991) 5103A, effective November 9, 2000;  38 C.F.R. 
§ 3.321(2)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5202 (2000).  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  


ORDER

A compensable rating for recurrent subluxations of the right 
shoulder prior to July 7, 2000, is denied.  

An increased evaluation of 20 percent for degenerative 
arthritis of the glenohumeral joint, right shoulder, with 
cartilage loss and spurring, on and after July 7, 2000, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

